Citation Nr: 1821221	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-32 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether the reduction in disability rating from 30 percent to 10 percent for gastreoesophageal reflux disorder (GERD), effective July 1, 2013, was proper.

2. Entitlement to service connection for a dental condition for compensation benefits and treatment purposes, to include as secondary to the service-connected GERD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1986 and from December 1988 to April 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran's service-connected GERD did not show actual improvement under the normal circumstances of life during the pertinent appeal period.

2. The Veteran does not have dental condition for which compensation may be granted, nor does she have a dental condition or disability as a result of trauma during her active military service or due to her service-connected GERD, and does not otherwise meet the requirements for service connection for the limited purpose of receiving VA outpatient dental treatment.





CONCLUSIONS OF LAW

1. The reduction of the 30 percent rating for the service-connected GERD was improper.  38 U.S.C. §§ 1155, 5103, 5103A, 5112(b)(6) (2012); 38 C.F.R. §§ 3.103(b), 3.105(e), 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7399-7346 (2017).

2. The criteria for service connection for a dental disorder for purposes of compensation and/or treatment purposes have not been met.  38 U.S.C. §§ 1110, 1721, 5107 (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran, nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board notes that the Veteran used a VA Form 21-526EZ to file a Fully Developed Claim in September 2012.  The requisite VCAA notice was attached to that form, and the Veteran verified receipt of the notice.  Thus, the duty to notify has been fulfilled.

II. Rating Reduction

The Board finds that the reduction of the Veteran's rating for her service-connected GERD from 30 percent to 10 percent was improper, and thus restores the 30 percent rating effective July 1, 2013. 

Notwithstanding the procedural steps that must be taken, a rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations) (citing Brown v. Brown, 5 Vet. App. 413, 421 (1993)). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The Veteran seeks the restoration of a 30 percent rating for her service-connected GERD since July 1, 2013, arguing that the April 2013 reduction of the rating was improper. 

The Veteran's GERD is rated under Diagnostic Code 7399-7346.  Under DC 7346, a 10 percent rating is warranted for two or more of the symptoms from the criteria for a 30 percent rating, but of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

In this case, the Veteran's reduction claim stems from an April 2013 rating decision that reduced the rating for the Veteran's service-connected GERD from 30 percent to 10 percent.  It is noted that in an August 2012 RO rating decision, the Veteran's 30 percent schedular rating for GERD was proposed to be reduced to 10 percent.  In the April 2013 rating decision, the rating was reduced to 10 percent effective from July 1, 2013.  The Veteran submitted her notice of disagreement (NOD) in May 2013, placing the issue on appeal to the Board.  The Board finds that the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 30 percent to 10 percent for the Veteran's service-connected GERD were properly carried out by the RO.

The issue now becomes whether the reduction was proper based on the evidence then of record. 

As noted in the applicable rating decision, the Veteran's 30 percent evaluation was based upon a July 2010 VA contract examination report identifying persistently recurrent epigastric distress with pyrosis and regurgitation.  In that examination report, the Veteran reported weekly epigastric distress that was accompanied by moderate pain.  She also experienced daily heartburn, as well as weekly regurgitation and nausea.  

In April 2013, the RO reduced the Veteran's disability rating for her GERD to 10 percent based upon an August 2012 VA examination.  At the time of the examination, the Veteran reported episodes of epigastric distress, pyrosis, regurgitation, reflux, nausea, as well as sleep disturbance related to esophageal reflux. 

At the February 2018 Board hearing, the Veteran testified that she continued to experience frequent indigestion, nausea, dysphagia, spasmodic arm pain, and a paralyzed vocal cord due to her service-connected GERD.  See February 2018 Board Hearing Testimony p. 3-4. 

Upon consideration of the foregoing evidence, and a comparison of the demonstrated symptomatology at the time of the assignment of the Veteran's pre-reduction 30 percent disability rating versus the demonstrated symptomatology since that time, the Board concludes that the evidence does not show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust, supra.  Rather, the August 2012 examination report and the Veteran's hearing testimony serve to support the 30 percent evaluation as it indicates that her GERD symptomatology has continued to result in persistently recurrent epigastric distress in the form of indigestion, dysphagia, nausea, and pyrosis, and is accompanied by arm pain and sleep disturbance.  Further, her symptoms were of such a severity that they previously resulted in a paralyzed vocal cord.  Indeed, the reported symptoms are representative of considerable impairment of health, as set forth by the rating criteria for a 30 percent rating under Diagnostic Code 7346.  Thus, the evidence of record does not indicate that such symptoms have improved since July 1, 2013. 

Therefore, the Board finds that the reduction of the 30 percent disability rating was improper and that the restoration of the 30 percent rating for service-connected GERD is warranted, effective July 1, 2013.  See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.

III. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that she has a dental condition that is related to her service-connected GERD.  See February 2018 Board Hearing Testimony p. 7.

The Veteran's service treatment records reflect treatment related to multiple caries and four impacted teeth.  There is no documentation of trauma-related dental treatment during her active military service.

Other post-service evidence, to include VA outpatient treatment reports, shows no evidence of dental damage due to trauma.  

In January 2013, the RO afforded the Veteran a VA dental examination.  She reported that she had "some worn down teeth."  The examiner noted several extracted teeth, as well as the restoration of several teeth.  The examination report does not contain any findings of loss of the substance of the body of the maxilla or mandible related to trauma or disease, such as due to osteomyelitis.  Furthermore, the Veteran did not report experiencing any trauma resulting in a dental injury during service.  

The Board notes that a November 2012 private medical opinion letter stated that the Veteran was experiencing significant loss and weakness of tooth structure, as well as the failure of her existing restorations due to exposure to acid caused by the gastric reflux over a long period of time.  However, no rationale was provided to support this opinion.  Thus, it is afforded little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

At the February 2018 hearing, the Veteran testified that she had lost several teeth over the years, which she had been told was the result of her service-connected GERD.  See February 2018 Board Hearing Testimony p. 7.

In the context of dental claims, the United States Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2017).  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as set forth in 38 C.F.R. § 17.161 (2017).  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision). 

Service connection for compensation purposes can be established only for the specific types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2017), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as due to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Based on the evidence of record, service connection is not warranted under 38 C.F.R. § 4.150, as there is no indication that the Veteran's claimed disorder involves anything similar to impairment to the mandible or bone loss in the maxilla or mandible region.  She has never asserted nor does the evidence show actual bone loss or other maxillary impairment, nor has any treatment record indicated such impairment.  The Board notes the opinion letter connecting the Veteran's dental issues to her service-connected GERD.  However, there is no indication that her dental issues were related to the occurrence of in-service dental trauma, or that her post-service dental issues have been associated with bone loss in the mandible or maxilla, to include as due to GERD.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth. 

The Board is sympathetic to the Veteran's claim, and acknowledges the suffering she describes, caused by her dental problems.  Further, the Board has recognized the overall effects of GERD-to include its role in the deterioration of the Veteran's teeth-in restoring the higher rating for that disability above.  Beyond this, the Board is prohibited by law from awarding service connection for compensation purposes, for the Veteran's dental problems, even on a secondary basis, without evidence of underlying bone disease or loss, or prior evidence of in-service trauma.  

Accordingly, the Board finds that entitlement to VA compensation benefits for a dental condition is not warranted.

Next, the Board also considers whether service connection may be established for the purpose of outpatient dental treatment, based on the criteria set forth in 38 C.F.R. § 3.381.  See Mays, supra; see Douglas, supra.

Service connection for purposes of outpatient dental treatment may be granted for a dental condition of any tooth and/or periodontal tissue shown by the evidence to have been incurred in or aggravated by service, so long as the veteran falls under one of a number of specific classifications: 

* Class I: Those having a service-connected compensable dental disability or condition; 
* Class II: Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, with at least 90 days of service during the Persian Gulf War or 180 days of other active service, and who applied for treatment within 180 days after release from active duty, or prior to September 30, 1981, with at least 180 days of service and who applied for treatment within a year of release from active duty; 
* Class II(a): Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma; 
* Class II(b): Homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C. 2062; 
* Class II(c): Those who were prisoners of war, as determined by the concerned military service department; 
* Class III: Those having a dental condition professionally determined to be aggravating a disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability; 
* Class IV: Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability; and 
* Class V: Those participating in a rehabilitation program under 38 U.S.C. Chapter 31, and dental services as are professionally determined necessary for any of the reasons enumerated in § 17.47(g).  See 38 U.S.C. § 1712; 38 C.F.R. § 17.161 (2017).

Based on the evidence of record, service connection for purposes of outpatient dental treatment is not warranted, because the Veteran's condition cannot be categorized under any of the specific classes listed in 38 C.F.R. § 17.161.  First, as discussed above, she does not have a dental condition or disability that may be service connected to either a compensable or noncompensable level.  Moreover, the claim on appeal is the first time she has submitted a claim for dental benefits, and is many years later than the requisite time limits to submit such a claim.  As such, she is not able to be categorized under either Class I or Class II.

Next, the Veteran also cannot be classified under Class II(a) since, in addition to not having a service-connected noncompensable condition, the evidence does not indicate that she lost the teeth in question due to dental trauma. 

Finally, the evidence does not indicate that the Veteran is eligible for any other class.  Specifically, there is no indication that she was a prisoner of war (POW), precluding entitlement to Class II(b) and Class II(c) treatment.  There is also no indication in the record that she has a dental condition that impairs or aggravates a service-connected condition (Class III), and her overall service-connected disability rating is not 100 percent (Class IV).  Moreover, she is not a Chapter 31 vocational rehabilitation trainee, nor is she receiving or due to receive VA care and treatment under Chapter 17 (Class V).

In summary, there is no basis to grant service connection for a dental disorder for VA compensation or outpatient treatment purposes as a matter of law.  The Board is sympathetic to the Veteran's contentions but, unfortunately, is unable to provide a legal remedy.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  Because the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 30 percent disability rating for GERD is restored, effective July 1, 2013, and the appeal is granted.

Entitlement to service connection for a dental condition for compensation benefits and treatment purposes, to include as secondary to the service-connected GERD, is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


